MARY'S OPINION HEADING                                           



 NO. 12-02-00209-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


NATIONAL HEALTH INSURANCE COMPANY,
	§	APPEAL FROM THE 62ND
APPELLANT

V.
	§	JUDICIAL DISTRICT COURT OF

FREIDA BEEZLEY,
APPELLEE
	§	HOPKINS COUNTY, TEXAS
 
PER CURIAM
	This appeal is being dismissed for want of jurisdiction pursuant to Tex. R. App. P. 42.3(a).  The
trial court's judgment was signed on February 8, 2002.  Under Tex. R. App. P. 26.1(a), unless Appellant
timely filed a motion for new trial or other post-judgment motion that extended the appellate deadlines,
his notice of appeal was due to have been filed "within 30 days after the judgment [was] signed," i.e.,
March 11, 2002.  Appellant filed no motion that extended the appellate deadlines; therefore, the time for
perfecting Appellant's appeal was not extended.   Tex. R. App. P. 26.1(a).  Appellant filed a notice of
appeal on July 31, 2002.  However, because the notice of appeal was not filed on or before March 11,
2002, this court has no jurisdiction to consider the appeal.
	On August 9, 2002, this court notified Appellant pursuant to Tex. R. App. P.  42.3(a) that his notice
of appeal was untimely, and it informed Appellant that unless the record was amended on or before August
19, 2002 to establish the jurisdiction of this court, the appeal would be dismissed.  As of August 21, 2002,
Appellant has been unable to establish this court's jurisdiction.
	Because this court is not authorized to extend the time for perfecting an appeal except as provided
by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of jurisdiction.  Tex.
R. App. P.  42.3(a).
	Opinion delivered August 30, 2002.
	Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH